                   Case 3:20-cv-00743-BR        Document 6     Filed 05/21/20    Page 1 of 4




          Emery Wang
          OSB #095410
          emery@vameswang.com
          VAMES & WANG
          600 NW Fariss Rd., Ste. 118
          Gresham, OR 97030
          Telephone: 503-622-8965
          Facsimile: 503-573-8373
          Of Attorneys for Plaintiff


                                        UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF OREGON


           JOHN PAPPAS,                                   )   Case No. 3:20-cv-00743
                                                          )
                                  Plaintiff,              )   FIRST AMENDED COMPLAINT
                                                          )   (Bodily Injury)
                  v.                                      )
                                                          )   Prayer: $730,814.36
           BIG LOTS STORES, INC., an Ohio                 )   Fee authority: ORS 21.160(1)(c)
           corporation, and PNS STORES, INC., a           )
           California corporation,                        )
                                                          )
                                  Defendants.             )


                 Plaintiff alleges:

                                                JURISDICTION

                                                       1.

                 At all times material, 2083 N.E. Burnside Rd. was in Gresham, Oregon.

                                         BACKGROUND INFORMATION

                                                       2.

                 On November 10, 2018, Plaintiff John Pappas was shopping at the Big Lots store located

          at 2083 N.E. Burnside Rd. in Gresham, Oregon.

                                                       3.

                 This store was owned and operated by Defendants Big Lots Stores, Inc. and PNS Stores,

          Inc.

Page 1-   FIRST AMENDED COMPLAINT                                                           Vames | Wang
                                                                                            600 NW Fariss Rd., Ste. 118
                                                                                            Gresham, Oregon 97030
                                                                                            Telephone: 503-669-3426
                    Case 3:20-cv-00743-BR           Document 6       Filed 05/21/20     Page 2 of 4




                                                            4.

                 Employees at this store are therefore employees of Defendants, and Defendants are

          vicariously responsible for the acts of their employees under the doctrine of respondeat superior.

                                                            5.

                 As a customer of the store, Plaintiff was a business invitee of Defendants.

                                                            6.

                 As Plaintiff was waiting in the checkout line to pay for a purchase, Defendants’

          employees were using a cart to move a large heavy box believed to contain a fireplace mantle.

          As the box neared Plaintiff, it fell, hitting Plaintiff on his left leg/hip area and knocking him into

          a nearby display rack.

                                               NEGLIGENCE CLAIMS

                                                            7.

                 Defendants’ employees were negligent in causing the box to fall and hit Plaintiff in one

          or more of the following ways:

                 (a)     Failing to use a flatbed cart or other suitable device to move a box of this size;

                 (b)     Failing to control the box to prevent it from falling while being moved; and

                 (c)     Failing to maintain a proper lookout when moving the box.

                                                 DAMAGE CLAIMS

                                                            8.

                 Defendants’ negligence as alleged caused the following injuries to Plaintiff, some or all

          of which are permanent and partially disabling:

                 (a)     Twisting and wrenching of the muscles, tendons, nerves, and ligaments in his

                         neck and back;



Page 2-   FIRST AMENDED COMPLAINT                                                                    Vames | Wang
                                                                                                     600 NW Fariss Rd., Ste. 118
                                                                                                     Gresham, Oregon 97030
                                                                                                     Telephone: 503-669-3426
                    Case 3:20-cv-00743-BR          Document 6       Filed 05/21/20       Page 3 of 4




                 (b)     Injury to the disc(s), nerves, and tissue in his lower spine;

                 (c)     Injury to vertebrae of his lower back; and

                 (d)     Injury to the muscles, tendons, nerves, and ligaments in his left hip.

                 His injuries have resulted in pain and suffering, and significant impairment and limitation

          to his physical activities and well-being, all to his non-economic damage in an amount not to

          exceed $700,000.00.

                                                           9.

                 As a further result of Defendants’ negligence, Plaintiff has incurred medical expenses for

          treatment in the amount of $30,814.36, all to his economic damage. This amount may be

          amended at trial.

                                                       PRAYER

                 Plaintiff prays for judgment against Defendants as follows:

                 (a)     For economic damages in the amount of $30,814.36;

                 (b)     For non-economic damages in an amount not to exceed $700,000.00;

                 (c)     For allowable costs and expenses; and

                 (d)     For such other relief as this Honorable Court deems just and proper.

                 DATED: May 21, 2020.

                                                            VAMES & WANG
                                                        By: /s/Emery Wang
                                                           EMERY WANG, OSB #095410
                                                           emery@vameswang.com
                                                           Of Attorneys for Plaintiff




Page 3-   FIRST AMENDED COMPLAINT                                                                  Vames | Wang
                                                                                                   600 NW Fariss Rd., Ste. 118
                                                                                                   Gresham, Oregon 97030
                                                                                                   Telephone: 503-669-3426
          Case 3:20-cv-00743-BR          Document 6       Filed 05/21/20     Page 4 of 4




                                 CERTIFICATE OF SERVICE

    I hereby certify that, on this date, I filed the foregoing FIRST AMENDED
COMPLAINT via the U.S. District Court’s CM/ECF Electronic Filing System.

         I further certify that a copy thereof was served on the parties listed below by e-mail to
their last known e-mail address as follows:

Stephen Yoshida
MB Law Group, LLP
117 SW Taylor St., Ste. 200
Portland, OR 97204
Email: syoshida@mblglaw.com

       DATED: May 21, 2020.

                                                  VAMES & WANG
                                              By: /s/Emery Wang
                                                 EMERY WANG, OSB #095410
                                                 emery@vameswang.com
                                                 Of Attorneys for Plaintiff
